Citation Nr: 1212312	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO. 09-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Whether a reduction in the rating for the Veteran's left hand burn residuals from 10 to 0 percent, effective March 1, 2008, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and J.D. (a home health aid)


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service from March 1961 to February 1963 and from November 1990 to July 1991. 

The reduction issue comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision (final reduction) issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The Veteran then filed a January 2008 Notice of Disagreement (NOD) with this decision, expressing disagreement with the reduction. 

In May 2010 the Veteran and J.D., a home health aid, testified at a hearing before a Decision Review Officer (DRO hearing). A transcript of that hearing is associated with the claims folder. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 


FINDINGS OF FACT

1. In an April 1998 rating decision, the RO granted service connection for left hand burn residuals. The RO assigned the Veteran a 10 percent disability, effective December 2, 1997.

2. The 10 percent rating for left hand burn residuals was in effect from December 2, 1997 to March 1, 2008, a period of more than five years. 

3. In an October 2006 rating decision, the RO proposed a reduction in the rating for the Veteran's service-connected left hand burn residuals from 10 to 0 percent. After the proposed reduction, the Veteran was given 60 days to present additional evidence and was notified at his address of record. 

4. In a December 2007 rating decision (final reduction), the RO reduced the 10 percent rating for left hand burn residuals to 0 percent, effective March 1, 2008.

5. The VA examinations which the reduction was based on were as full and complete as previous examinations. VA examinations, VA treatment records, and the lay evidence of record demonstrate sustained, material improvement in the Veteran's left hand burn residuals, reasonably certain to continue under the ordinary conditions of life. The reduction from 10 to 0 percent was proper. 


CONCLUSION OF LAW

The reduction from 10 to 0 percent was made in compliance with applicable due process laws and regulations; was supported by the evidence contained in the record at the time of the reduction; reduction in disability for left hand burn residuals from 10 to 0 percent, effective March 1, 2008, was proper and in accordance with the law; the criteria for restoration of a 10 percent rating have not been met. 38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105(e), 3.344(a), (b), 4.118, Diagnostic Codes 7801-7805 (in effect prior to August 2002, after August 2002, and after October 2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

However, the VCAA duties to notify and assist do not apply where the issue is a reduction in rating. The VCAA duties are only triggered by the receipt of a new "application" or claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b), (c). In the case of a reduction, there has been no application or claim, so the VCAA is inapplicable. 

However, there are specific particularized notice requirements which apply to a reduction in rating. The procedural safeguards afforded to the claimant in a reduction case are set forth under 38 C.F.R. § 3.105(e), and are required to be followed by VA before issuing any final rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 (1993). These specific notice requirements take precedence over the more general notice requirements found in the VCAA. The U.S. Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general." See Zimick v. West, 11 Vet. App. 45, 51   (1998) ("a more specific statute will be given precedence over a more general one . . . .") (quoting Busic v. United States, 446 U.S. 398, 406 (1980)); see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-7 (2005). 

As discussed in detail below, the procedural framework and safeguards set forth in 38 C.F.R. § 3.105(e) governing rating reductions were explained to the Veteran in adequate detail in an October 2006 proposed reduction letter prior to the December 2007 final rating reduction. The Veteran was provided sufficient opportunity to present additional argument and evidence in opposition to the reduction. The March 2012 Appellant's Brief included a discussion of 38 C.F.R. § 3.344(a), pertaining to the merits of the reduction. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. General due process considerations also have been complied with by VA. See 38 C.F.R. § 3.103 (2011). Therefore, consideration of the propriety of the rating reduction for burn residuals proceeds to the merits of whether reduction in the rating was appropriate. 


The Merits of the Reduction Claim

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred. See 38 U.S.C.A. § 1155 (West 2002). Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993). These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations. Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work. See Faust v. West, 13 Vet. App. 342, 350 (2000). VA is not limited, however, to medical indicators of improvement. Rather, VA may rely on non-medical indicators of improvement to show that a Veteran is capable of more than marginal employment. Id.  

It is essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history. 38 C.F.R. § 4.1. If an examination report does not contain sufficient detail, or the diagnosis is not supported by the findings on the examination report, it must be returned as inadequate for rating purposes. 38 C.F.R. § 4.2. When any change in evaluation is to be made, the rating agency should assure itself that there has been an actual change in the conditions, for better or worse, and not merely a difference in thoroughness of the examinations or in use of descriptive terms. 38 C.F.R. § 4.13. Finally, it must be considered that the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment. 38 C.F.R. § 4.10. 

Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons. In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level. The Veteran must be informed that he may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice. If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the Veteran expires. 38 C.F.R. § 3.105(e).

As to the propriety of the reduction, for reductions in rating to be properly accomplished, specific requirements must be met. See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b). Where a Veteran's schedular rating has been both stable and continuous for five years or more, as is the case here, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation. 38 C.F.R. § 3.344(a). The duration of the rating is measured from the effective date of the rating to the effective date of the reduction. Brown, 5 Vet. App. at 418. Ratings on account of a disease subject to temporary or episodic improvement, such as many skin diseases, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated. Id. Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life. Id.; Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown, 5 Vet. App. at 420-421.  

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a reduction case the erroneous reduction must be vacated and the prior rating restored. Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). In most cases, violations of the set of due process considerations applicable to rating reductions, or failure of the evidence to meet the standards for reducing an evaluation, render the underlying reduction void ab initio, rather than merely voidable. In fact, the Court has consistently held that when VA reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio and will be set aside. Greyzck v. West, 12 Vet. App. 288, 292 (1999); Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995). 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). However, post-reduction evidence may not be used to justify an improper reduction.

A readjustment to the Schedule for Rating Disabilities shall not be grounds for reduction of a disability rating in effect on the date of the readjustment unless medical evidence establishes that the disability to be evaluated has actually improved. 38 C.F.R. § 3.951(a). Thus, a rating cannot be reduced solely on the basis of changed rating criteria.

The Board is required to establish, by a preponderance of the evidence, that a rating reduction on appeal is warranted. See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995). 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness. Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

In an April 1998 rating decision, the RO granted service connection for left hand burn residuals. The RO assigned the Veteran a 10 percent disability rating under Diagnostic Code 7802, second degree scars or burns, effective December 2, 1997. See 38 C.F.R. § 4.118 (1997). 

In an October 2006 rating decision (proposed reduction), and in a December 2007 rating decision (final reduction), the RO reduced the disability rating for left hand burn residuals from 10 to 0 percent, effective March 1, 2008. The reduction was based on the findings of the October 2003 and February 2007 VA examiners. The RO concluded that the left hand burn residuals had actually improved. No visible scar or residual burn was found on the left hand, and no functional impairment was assessed. 

The criteria for rating skin disorders, including scars and burns, were revised on August 30, 2002. See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. pt. 4). The criteria for rating scars were again revised, effective October 23, 2008. See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. pt. 4).

Under the pre-August 2002 criteria, a second degree burn scar with an area approximating 1 square foot warrants a maximum 10 percent rating. See Diagnostic Code 7802, 38 C.F.R. § 4.118 (1997). In addition, under the pre-August 2002 criteria, a 10 percent rating is warranted for a third degree burn scar with an area exceeding 38.7 square cm. (Diagnostic Code 7801); a superficial scar, poorly nourished, with repeated ulceration (Diagnostic Code 7803); a superficial scar, tender and painful on objective demonstration (Diagnostic Code 7804); or a scar rated on limitation of function of the affected part (Diagnostic Code 7805). 38 C.F.R. § 4.118 (in effect prior to August 2002). 

Under the post-August 2002 criteria, a 10 percent rating is warranted for a deep scar or one that causes limited motion exceeding 39 square cm. (Diagnostic Code 7801); a superficial scar 929 sq. cm. or greater in area which does not cause limited motion (Diagnostic Code 7802); a superficial scar that is unstable with frequent loss of covering (Diagnostic Code 7803); a superficial scar that is painful on examination (Diagnostic Code 7804); or a scar rated on limitation of function of the affected part (Diagnostic Code 7805). 38 C.F.R. § 4.118 (in effect after August 2002). 

Under the most recent October 2008 criteria, a 10 percent rating is warranted for burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear, at least 39 sq. cm. in area but less than 77 sq. cm. (Diagnostic Code 7801); burn scars or scars due to other causes, not of the head, face, or neck, that are superficial and nonlinear (Diagnostic Code 7802); one or two scars that are unstable or painful (Diagnostic Code (7804); or other scars, rated on limitation of function of affected part (Diagnostic Code 7805). 38 C.F.R. § 4.118 (in effect after October 2008). 

Since the RO has already considered all three sets of criteria (the pre-August 2002 criteria, the August 2002 criteria, and the October 2008 criteria) in the January 2009 Statement of the Case and July 2010 Supplemental Statement of the Case, the Board will also consider all three criteria, to avoid any potential prejudice to the Veteran. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Initially, the Board finds that the RO satisfied the due process notification requirements under 38 C.F.R. § 3.105(e). Specifically, after the proposed reduction from 10 to 0 percent in an October 2006 rating decision, the Veteran was given 60 days to present additional evidence and was notified at his address of record. The Veteran requested a predetermination hearing, but ultimately settled for an informal conference in January 2007 on the day of the scheduled hearing. Subsequently, the final rating action was issued in December 2007 and the 10 percent rating was reduced to 0 percent. In both the proposed reduction and final reduction rating decisions, the RO indicated that it was reducing the evaluation of the Veteran's left hand burn residuals from 10 to 0 percent, effective March 1, 2008, based on evidence of sustained improvement. The effective date of the reduction, March 1, 2008, was effective the last day of the month after expiration of the 60-day period from the date of notice of the December 2007 final rating action, as set for in the applicable VA regulation. See 38 C.F.R. § 3.105(e). Thus, all procedural requirements were met.  

Prior to the reduction, the 10 percent rating for the left hand burn disability was in effect for more than five years from December 2, 1997 to March 1, 2008. The reduction in rating, therefore, could not be effected without meeting the requirements of 38 C.F.R. § 3.344(a) and (b). That is, the greater protections afforded to the Veteran under provisions of 38 C.F.R. § 3.344 (a) and (b) are applicable in the present case. 

Upon review of the entire record, the evidence supports the reduction of the Veteran's disability rating from 10 to 0 percent for his left hand burn residuals under 38 C.F.R. § 3.344(a) and (b), effective March 1, 2008. The reduction was proper. 

The main evidentiary bases for the reduction by the RO were VA examinations conducted in October 2003 and February 2007. Multiple VA examinations were correctly secured by the RO in accordance with 38 C.F.R. § 3.344(a), since skin diseases can be subject to temporary or episodic improvement. Also, these VA examinations were as "full and complete" as the previous February 1998 VA examination on which the 10 percent rating was based. See 38 C.F.R. § 3.344(a). These VA examinations were adequate for rating purposes. They were based on an interview with the Veteran, as well as objective clinical examinations. They noted the Veteran's subjective complaints. The October 2007 VA examiner reviewed all pertinent medical records. The Veteran's history, including the original in-service injury, was also discussed. 

In addition, these VA examinations reflected sustained, material improvement for the left hand burn residuals, reasonably certain to continue under the ordinary conditions of life. See 38 C.F.R. § 3.344(a); Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993). The detailed discussion below supports this conclusion.

The initial 10 percent rating was predicated on the Veteran's service treatment records (STRs) dated in June 1995 and a VA examination dated in February 1998, which recorded that his left hand was burned with diesel fuel during service, subsequently causing intermittent pruritus, burning, and some minor pain. A 3.5 cm. by 2.5 cm. think hyperpigmented scar with two smaller lesions were noted. The surface of the lesions was shiny. There was no limitation of function or limitation of hand movement. The Veteran was diagnosed with scars secondary to burns. 

In comparison, latter evidence shows a pattern of material improvement. An October 2003 VA examiner documented the Veteran's reports of discomfort and disfigurement in the fingertips of the left hand secondary to fungus. The examiner observed significant fungal formation. The Veteran's left palm had a fine white scale. He was diagnosed with tinea manus of the left hand, but the VA examiner concluded that this was unrelated to his service-connected injury. Unlike the earlier February 1998 VA examination, there were no lesions, no scars, and no tenderness to palpation. There was full range of motion in all fingers of the left hand. There was no evidence of scar formation from his previous burns. It was noted he had sustained a second degree burn to the left hand during service. 

Subsequent to the October 2003 VA examination, the RO issued a December 2003 rating decision in which it remarked that the October 2003 VA examination revealed "some improvement" in the condition, but "sustained improvement" had not yet been definitely established. 

For purposes of determining continuing entitlement to a 10 percent rating, the RO scheduled a periodic reexamination in July 2006, but the Veteran failed to appear. See 38 C.F.R. § 3.655(c). 

The RO then rescheduled the Veteran for a VA examination in February 2007. The Veteran reported that nothing had changed since 2002. Fungal formation on the left hand fingers was once again observed. White scaling on the left hand was also noted. However, again there were no lesions, no tenderness to palpation, no scar formation from his previous burns, and there was full range of motion for his left hand. The examiner emphasized there was "no visible scar," and "no residual functional impairments." The Veteran's separate diagnoses of onychomycosis and tinea manus were assessed as unrelated to the service-connected burn injury. 

VA treatment record dated from 2003 to 2008 reveal no treatment or complaints for his service-connected left hand burn residuals, providing evidence for sustained improvement. VA treatment records were therefore consistent with the VA examiners' findings, in terms of showing a lack of symptomatology for his service-connected residual left hand burns. 

Finally, a June 2010 VA examiner indicated that VA treatment records were negative for issues related to the left hand scars. Upon observation, the June 2010  VA examiner stated there was no visible remaining scar on the left hand, no discoloration, no pigmentation, no skin abnormality, and normal skin texture. No masses were found. The skin does not break down frequently. Fungus was documented on all four extremities, not just the left hand. The Veteran was diagnosed with a "resolved" chemical burn with dermatitis following exposure to diesel fuel in the military. The Veteran reported difficulty picking up objects and functional impairment, but the VA examiner opined that this was the result of carpal tunnel syndrome in both hands, which is a nonservice-connected condition. Onychomycosis noted on both hands and both feet, not just the left hand, was also assessed as unrelated to the Veteran's service. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated sustained, actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992). The Board has considered the June 2010 VA examination and VA treatment records dated from 2008 to 2011 for this limited purpose. 

In summary, multiple VA examinations dated in October 2003, February 2007, and June 2010, as well as VA treatment records dated from 2003 to 2011, do not demonstrate the criteria for a 10 percent rating under the pre-August 2002 skin regulations, the August 2002 skin regulations, or the October 2008 skin regulations. The Board has considered Diagnostic Codes 7801 to 7805 under all three sets of regulations. The clinical findings do not support a continued 10 percent evaluation. See Schafrath, 1 Vet. App. at 594. Instead, the clinical findings reveal a pattern of sustained improvement. 

Specifically, effective March 1, 2008 - the date of the reduction, there is no probative evidence of a second degree burn scar with an area approximating 1 square foot; a third degree burn scar with an area exceeding 38.7 square cm.; a deep scar or burn; a nonlinear scar or burn; a scar causing limitation of motion; a poorly nourished superficial scar; an unstable scar with frequent loss of covering; a scar with repeated ulceration; a tender or painful superficial scar shown on objective demonstration; or a scar with limitation of function of the affected part. See Diagnostic Codes 7801 to 7805 under all three sets of regulations. Sustained material improvement for the left hand burn residuals is reasonably certain to continue under the ordinary conditions of life, since clinical evidence of improvement is consistently documented for eight years from 2003 to 2011, an extended period of time. See 38 C.F.R. § 3.344(a); Kitchens, 7 Vet. App. at 324 (1995); Brown, 5 Vet. App. at 420-421 (1993). 

With regard to lay evidence, in conjunction with his reduction claim, the Board has considered the Veteran's lay statements and testimony. In increased rating or reduction claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms. See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009). The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected left hand burn residuals. See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995). 

The Veteran has stated and testified (in May 2010) that his left hand burn residuals include the following symptoms: fungus on the left hand fingernails, failure of growth for his left hand fingernails, burning, pain, and difficulty grabbing and lifting any object. He states that these problems began a short time after his in-service 1995 injury, and that he has no fungus problems on the opposite right hand. See January 2008 NOD; April 2008 Veteran's statement; May 2010 RO hearing testimony. The Board finds that the lay evidence of record from the Veteran is competent. But once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  

As to credibility, contrary to the Veteran's assertions, the June 2010 VA examiner assessed that the Veteran had a nonservice-connected fungus disorder on all four lower and upper extremities, not only the left hand as asserted by the Veteran. Therefore, it was determined that his onychomycosis was not related to his service-connected injury. Moreover, the Veteran's grasping problems involved the right hand, not only the left hand, as the result of nonservice-connected bilateral carpal tunnel syndrome. Most importantly, VA examiners in October 2003, February 2007, and June 2010 observed no visible scars, no visible burns, no visible lesions, no tenderness to palpation, and no functional loss due to service-connected disability. Overall, the clinical observations of the VA examiners throughout the appeal are more probative of the degree of impairment. 

In sum, the preponderance of the evidence demonstrates that the reduction in rating from 10 to 0 percent for the Veteran's left hand burn residuals was proper. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.105(e), 3.344 (2011); Kitchens, 7 Vet. App. at 325. Restoration of a 10 percent rating is therefore denied. 


ORDER

Reduction of the disability rating for left hand burn residuals from 10 to 0 percent, effective March 1, 2008, was proper; therefore, restoration of a 10 percent rating is denied.

____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


